Name: Council Regulation (EEC) No 224/85 of 29 January 1985 on the conclusion of the Protocol on the conditions relating to fishing between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other
 Type: Regulation
 Subject Matter: America;  fisheries;  Europe;  international affairs
 Date Published: nan

 1 . 2 . 85 Official Journal of the European Communities No L 29 / 13 COUNCIL REGULATION (EEC) No 224 / 85 of 29 January 1985 on the conclusion of the Protocol on the conditions relating to fishing between the European Economic Community , on the one hand, and the Government of Denmark and the local Government of Greenland, on the other THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 223 / 85 of 29 January 1985 on the conclusion of the Agreement on fisheries between the European Economic Community , on the one hand , and the Government of Denmark and the local Government of Greenland , on the other (*), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( 2 ), Whereas it is in the Community's interest to approve the Protocol on the conditions relating to fishing between the European Economic Community , on the one hand , and the Government of Denmark and the local Government of Greenland , on the other , signed at Brussels on 13 March 1984 , HAS ADOPTED THIS REGULATION: Article 1 The Protocol on the conditions relating to fishing between the European Economic Community , on the one hand , and the Government of Denmark and the local Government of Greenland , on the other , is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . Article 2 The President of the Council shall give the notification provided for in Article 5 of the Protocol . Article 3 This Regulation shall enter into force on the date of the entry into force of the Treaty amending, with regard to Greenland , the Treaties establishing the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1985 . For the Council The President G. ANDREOTTI (') See page 8 of this Official Journal . ( 2 ) OJ No C 172 , 2 . 7 . 1984 , p. 83 .